Order entered July 5, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01274-CR

                       RANDALL CHARLES PLOWMAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81701-2014

                                              ORDER
       Appellant’s June 30, 2016 motion for an extension of time to file his pro se response to

counsel’s Anders brief is GRANTED IN PART. The Court grants relief to the extent we

EXTEND the time to file appellant’s pro se response until August 12, 2016.

       The Clerk is DIRECTED to transmit a copy of this order to Randall Charles Plowman

and to counsel for appellant and the State.


                                                       /s/   LANA MYERS
                                                             JUSTICE